United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 27, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 06-30305
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus


JOHN R REGESTER, II, also known as Johnny Rotten,


                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                     USDC No. 3:05-CR-30019
                       --------------------

Before DAVIS, BARKSDALE and BENAVIDES, Circuit Judges.

PER CURIAM:*

     John Regester appeals his guilty-plea conviction of

conspiracy to distribute and possess with intent to distribute

methamphetamine.   Regester faced a mandatory minimum sentence of

10 years because of a prior drug felony conviction.     See 21

U.S.C. § 841(b)(1)(B)(viii).   The district court sentenced

Regester to 262 months of imprisonment.     Regester argues that the

district court erred when it failed to adequately inform him of

the 10-year mandatory minimum sentence as required by FED.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 06-30305
                                 -2-

R. CRIM. P. 11(b)(1)(I).   Where, as here, a defendant fails to

object to a Rule 11 error in the district court, this court

reviews for plain error.    United States v. Vonn, 535 U.S. 55, 59

(2002).

     The district court informed Regester at his plea hearing

that “[t]he maximum possible penalty for Count 1 is a term of

imprisonment of not less that ten years nor more than

life. . . .”   Although the district court’s statement at the

guilty-plea hearing could have been more artfully phrased, it

notified Regester that he faced a sentence of 10 years to life.

Moreover, a notice the Government filed prior to the plea hearing

and the presentence report both correctly reflected that Regester

faced a mandatory minimum sentence of 10 years in prison.

Regester does not argue or allege that he would have pleaded

differently had the court’s admonition been clearer.    See United

States v. Vasquez-Bernal, 197 F.3d 169, 171 (5th Cir. 1999).

Considering the record as a whole, Vonn, 535 U.S. at 59, the

district court’s failure to accurately advise Regester of the

mandatory minimum sentence does not constitute plain error.     The

judgment of the district court is AFFIRMED.